Citation Nr: 9927743	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-17 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Wilmington, Delaware


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Delaware Commission on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
October 1972 and from March 1973 to March 1979.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of April 
1998, by the Wilmington, Delaware Regional Office (RO), which 
denied the veteran's claim of entitlement to service 
connection for PTSD.  The notice of disagreement with this 
determination was received in September 1998.  The statement 
of the case was issued in September 1998.  The veteran's 
substantive appeal was received in November 1998.  

On June 30, 1999, the veteran appeared and offered testimony 
at a hearing before the undersigned Member of the Board, 
sitting at Wilmington, Delaware.  A transcript of the hearing 
is of record.  At the hearing, the veteran submitted 
additional medical records along with a signed waiver of RO 
jurisdiction of those records, pursuant to 38 C.F.R. 
§ 20.1304 (1998). 

REMAND

At the time of his personal hearing in June 1999, the veteran 
testified that although his military occupational specialty 
was listed as an electrician, he was actually in the bush as 
an infantryman.  The veteran indicated that he participated 
in operations against insurgent communist forces while 
serving with the First Marine Division in Vietnam.  The 
veteran related that while assigned to the outpost, he served 
in a unit that provided forward security; they occasionally 
went on mine sweeps.  The veteran reported that 4 to 5 
friends were injured in one night.  The veteran indicated 
that although he didn't remember any names, he lost a couple 
of friends out in the field; then, at the hospital, he saw a 
lot of wounded soldiers crying and begging to die.  The 
veteran stated that he was assigned to the First Medical 
Battalion.  The testified that upon returning home his nerves 
were shot; he had difficulty being around people, he had 
problems socializing, he paced the floor all night, and he 
patrolled his house all night long.  The veteran indicated 
that he began receiving treatment for his psychiatric 
disorder at Perry Point; he stated that he was also receiving 
treatment at the Coatesville VAMC, but he was currently 
seeing Dr. Wells at the Wilmington, VA.  The Board notes that 
VA medical records are deemed to be "constructively of 
record" in proceedings before the Board.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  The Board finds that all the 
veteran's VA treatment records should be obtained.

In addition the Board notes that during this appeal 38 C.F.R. 
§ 3.304(f) changed.  Therefore, the Board concludes that the 
RO should consider the claim under the old and new criteria.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain all the 
veteran's VA treatment records, which are 
not currently in the claims file, 
including those from Perry Point, 
Wilmington, and Coatesville VA 
facilities.    

2.  Following the completion of the 
preceding, the RO should adjudicate the 
issue of entitlement to service 
connection for PTSD with consideration of 
the old and new criteria of 38 C.F.R. 
§ 3.304(f).  If the RO's determination is 
adverse to the veteran, then he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond thereto.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran unless he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



